675 S.E.2d 662 (2009)
STATE of North Carolina
v.
Anthony Dewayne DAYE.
No. 401P07-2.
Supreme Court of North Carolina.
March 19, 2009.
Anthony D. Daye, Pro Se.
Chris Sinha, Assistant Attorney General, Garry W. Frank, District Attorney, for State of NC.

ORDER
Upon consideration of the petition filed by Defendant on the 11th day of August 2008 in this matter for a writ of certiorari to review the order of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Dismissed by order of the Court in conference, this the 19th day of March 2009."